Exhibit 10.16

 

 

 

SUNOCO, INC.

EXECUTIVE INVOLUNTARY SEVERANCE PLAN

(Amended and Restated effective December 3, 2009)

 

 

 

 

 



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1 “Benefit” or “Benefits” shall mean any or all of the benefits that a
Participant is entitled to receive pursuant to Article IV of the Plan.

Section 1.2 “Board of Directors” shall mean the Board of Directors of Sunoco,
Inc. or any successor thereto.

Section 1.3 “Chief Executive Officer” shall mean the individual serving as `the
Chief Executive Officer of Sunoco, Inc. as of the date of reference.

Section 1.4 “Committee” shall mean the administrative committee designated
pursuant to Article VI of the Plan to administer the Plan in accordance with its
terms.

Section 1.5 “Company” shall mean Sunoco, Inc., a Pennsylvania corporation. The
term “Company” shall include any successor to Sunoco, Inc., any subsidiary or
affiliate which has adopted the Plan, or a corporation succeeding to the
business of Sunoco, Inc., or any subsidiary or affiliate, by merger,
consolidation or liquidation or purchase of assets or stock or similar
transaction.

Section 1.6 “Company Service” shall mean, for purposes of determining Benefits
available to any Participant in this Plan, the total aggregate recorded length
of such Participant’s service with: Sunoco, Inc.; any subsidiary or affiliate of
Sunoco, Inc. (whether by by merger, consolidation or liquidation or purchase of
assets or stock or similar transaction) which has adopted the Plan; and/or any
corporation succeeding to the business of Sunoco, Inc.

Company Service shall commence with the Participant’s initial date of employment
with the Company, and shall end with such Participant’s death, retirement, or
termination for any reason. Company Service also shall include:

(a) all periods of approved leave of absence (civil, family, medical, military,
or Olympic; provided, however, that the Participant returns to work within the
prescribed time following the leave;

(b) any break in service of thirty (30) days or less; and

(c) any service credited under applicable Company policies with respect to the
length of a Participant’s employment by any non-affiliated entity that is
subsequently acquired by, and becomes a part of, the Company’s operations.

Section 1.7 “Compensation Committee” shall mean the Compensation Committee of
the Board of Directors.

Section 1.8 “Disability” shall mean any illness, injury or incapacity of such
duration and type as to render a Participant eligible to receive long-term
disability benefits under the applicable broad-based long-term disability
program of the Company.

Section 1.9 “Employment Termination Date” shall mean the date on which a
Participant separates from service as defined in Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations issued
thereunder.

Section 1.10 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.

 

  2  

Executive Involuntary Severance Plan

Amended and Restated December 3, 2009



--------------------------------------------------------------------------------

Section 1.11 “Executive Resource Employee” shall mean any individual employed by
the Company who has been designated by the Company as a member of the Company’s
executive resources group. Generally, such group shall include employees in
Grades 14-20 and all employees subject to Section 16 of the Securities Exchange
Act of 1934, as amended.

Section 1.12 “Just Cause” shall mean, as determined by the Committee:

(a) the willful and continued failure of the Participant to perform
substantially the Participant’s duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Participant by
the Board of Directors or the Chief Executive Officer that specifically
identifies the manner in which the Board of Directors or the Chief Executive
Officer believes that the Participant has not substantially performed the
Participant’s duties,

(b) indictment of the Participant for a felony in connection with the
Participant’s employment duties or responsibilities to the Company that is not
quashed within six (6) months;

(c) conviction of Participant of a felony;

(d) willful conduct by the Participant in connection with the Participant’s
employment duties or responsibilities to the Company that is gross misconduct
(including, but not limited to, dishonest or fraudulent acts) and places the
Company at risk of material injury; or

(e) the Participant’s failure to comply with a policy of the Company that places
the Company at risk of material injury.

For purposes of this Section 1.12, no act, or failure to act, on the part of the
Participant shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company. In
addition, for purposes of this Section 1.12, “injury” shall include, but not be
limited to, financial injury and injury to the reputation of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Participant in good faith and in the best interests of the Company.

Section 1.13 “Participant” shall mean any Executive Resource Employee; provided,
however, that any Executive Resource Employee who has an employment contract
with the Company that provides severance benefits shall not be eligible to
participate in the Plan while such contract is in effect except to the extent
specifically provided in the contract.

Section 1.14 “Plan” shall mean the Sunoco, Inc. Executive Involuntary Severance
Plan, as set forth herein, and as the same may from time to time be amended.

Section 1.15 “Plan Year” shall mean each fiscal year of the Company during which
this Plan is in effect.

Section 1.16 “Salary Continuation Period” shall mean:

(a) six (6) weeks, in the case of a Participant who either has not executed the
release described in Section 3.3 hereof, or who has revoked such a previously
executed release; or

 

  3  

Executive Involuntary Severance Plan

Amended and Restated December 3, 2009



--------------------------------------------------------------------------------

(b) in the case of a Participant that has executed and not revoked the release
described in Section 3.3 hereof:

(1) one-hundred-four (104) weeks for the Company’s Chief Executive Officer,
Chief Operating Officer, and any executive vice president;

(2) seventy-eight (78) weeks for each other Executive Resource Employee in Grade
17 or above; and

(3) fifty-two (52) weeks for each other Executive Resource Employee.

Section 1.17 “Weekly Compensation” shall mean the sum of each of the following
items divided by 52:

(a) a Participant’s annual base salary; and

(b) the applicable guideline (target) annual bonus amount in effect on his or
her Employment Termination Date.

ARTICLE II

BACKGROUND, PURPOSE AND TERM OF PLAN

Section 2.1 Background. The Company maintains this Plan for the purpose of
providing severance allowances to all Executive Resource Employees, whose
employment is terminated for reasons other than fault of their own. The Plan
shall be effective as of December 7, 2000.

Section 2.2 Purpose of the Plan. In recognition of their past service to the
Company, this Plan is intended to alleviate, in part or in full, financial
hardships which may be experienced by certain of those employees of the Company
whose employment is terminated. In essence, benefits under the Plan are intended
to be additional compensation for past services or the continuation of the
specified fringe benefits for a transitional period. The amount or kind of
benefit to be provided is to be based on the position of the Executive Resource
Employee, the Executive Resource Employee’s compensation and the fringe benefit
programs applicable to him or her, at his or her Employment Termination Date.
The Plan is not intended to be included in the definitions of “employee pension
benefit plan” and “pension plan” as set forth under Section 3(2) of ERISA.
Rather, this Plan is intended to meet the descriptive requirements of a plan
constituting a “severance pay plan” within the meaning regulations published by
the Secretary of Labor at Title 29, Code of Federal Regulations, § 2510.3-2(b).

Section 2.3 Term of the Plan. The Plan will continue until such time as the
Board of Directors, or a committee thereof, delegated such responsibility,
acting in its sole discretion, elects to modify, supersede or terminate it in
accordance with the further provisions hereof.

ARTICLE III

PARTICIPATION AND ELIGIBILITY FOR BENEFITS

Section 3.1 General Eligibility Requirement. In order to receive a Benefit under
this Plan, a Participant’s employment must have been terminated by the Company
other than for Just Cause, death or Disability; provided, however, that any
Participant who is receiving benefits under the Sunoco, Inc. Special Executive
Severance Plan shall not also be eligible to receive any Benefit under this
Plan.

 

  4  

Executive Involuntary Severance Plan

Amended and Restated December 3, 2009



--------------------------------------------------------------------------------

Section 3.2 Employment by Successor. Notwithstanding anything herein to the
contrary, no Benefits shall be due hereunder in connection with the sale or
other disposition by the Company of the capital stock or assets of any business
unit, division, subsidiary, or other affiliate, if the Participant receives an
offer of employment from the purchaser or other acquiror at a combined annual
salary and guideline bonus at least equal to the annual salary and guideline
bonus for his or her position with the Company immediately prior to such sale or
other disposition.

Section 3.3 Release. Unless the Participant executes a full waiver and release
of claims in a form satisfactory to the Company, and notwithstanding anything
herein to the contrary as provided in Section 5.2, the Benefits provided
hereunder in connection with a termination of employment shall be provided only
for the Salary Continuation Period set forth in Section 1.16(a) of this Plan,
and the special medical benefit described in Section 4.4 of this Plan shall not
be provided. In no event shall the release described in this Section 3.3 impair
the ability of a Participant who executes such a release to pursue any rights
the Participant may have with respect to benefits pursuant to the Sunoco, Inc.
Special Executive Severance Plan.

ARTICLE IV

BENEFIT

Section 4.1 Amount of Immediate Cash Benefit. The immediate cash amount to be
paid to a Participant eligible to receive Benefits under Section 3.1 hereof
shall be paid in a lump sum and shall equal the Participant’s earned vacation
(as determined under the Company’s applicable vacation policy as in effect on
the Employment Termination Date) through the end of his or her Employment
Termination Date.

Section 4.2 Salary Continuation. A Participant who is eligible to receive
Benefits under Section 3.1 shall continue to be entitled, through the end of
his/her Salary Continuation Period to his/her Weekly Compensation as in effect
on the Employment Termination Date.

Section 4.3 Executive Benefits. A Participant who is eligible to receive
Benefits under Section 3.1 shall continue to be entitled, through the end of
his/her Salary Continuation Period to those employee benefits listed below:

(a) death benefits in an amount equal to one (1) times the Participant’s annual
base salary at the Employment Termination Date (provided, however, that any
supplemental coverages elected under the Sunoco, Inc. Death Benefits Plan (or
any similar plan of any of the following: as subsidiary or affiliate which has
adopted this Plan; a corporation succeeding to the business of Sunoco, Inc.;
and/or any subsidiary or affiliate, by merger, consolidation or liquidation or
any purchase of assets or stock or similar transaction) will be discontinued
under the terms of such plan or plans); and

(b) medical plan benefits (excluding dental coverage), including COBRA
continuation coverage beginning as of the start of the Salary Continuation
Period and running concurrently therewith.

In each case, when contributions are required of all other active Executive
Resource Employees at the time of the Participant’s Employment Termination Date,
or thereafter, if required of other Executive Resource Employees, the
Participant shall continue to be responsible for making the required
contributions during the Salary Continuation Period in

 

  5  

Executive Involuntary Severance Plan

Amended and Restated December 3, 2009



--------------------------------------------------------------------------------

order to be eligible for the coverage. The Participant also shall be entitled to
reasonable outplacement services as deemed appropriate by the Committee (but
only to the extent such services are provided no later than the end of the
second calendar year following the year of the Participant’s Employment
Termination Date and are paid for directly by the Company no later than the end
of the third calendar year following the year of the Participant’s Termination
Date).

Section 4.4 Special Medical Benefit. Participants who have executed and not
revoked the release described in Section 3.3 hereof, who were employed by the
Company on or before January 1, 2008, and who were fifty (50) or more years of
age on January 1, 2008, with a minimum of ten (10) years of Company Service on
the Employment Termination Date, shall have medical (but not dental) benefits
available under the same terms and conditions as other employees not yet
eligible for Medicare coverage who retire under the terms of a Company
retirement plan. Participants who have executed and not revoked the release
described in Section 3.3 hereof, and who (a) are fifty (50) or more years of age
on the Employment Termination Date, and (b) were not employed by the Company on
January 1, 2008, or were not fifty (50) or more years of age on January 1, 2008,
or have fewer than ten (10) years of Company Service on the Employment
Termination Date, shall be eligible for the medical benefits described in the
preceding sentence, at a cost to any such Participant that is equal to the full
premium cost of such coverage. Subject to modification or termination of such
medical benefits as generally provided to other employees not yet eligible for
Medicare coverage who retire under the terms of a Company retirement plan, such
benefits may continue until such time as the Participant becomes first eligible
for Medicare, or the Participant voluntarily cancels coverage, whichever is
earliest.

Section 4.5 Retirement Plans. This Plan shall not govern and shall in no way
affect the Participant’s interest in, or entitlement to benefits under, any of
the Company’s qualified or supplemental retirement plans and any payments
received under any such plan shall not affect a Participant’s right to any
Benefit hereunder.

Section 4.6 Minimum Benefit. Notwithstanding the provisions of Sections 4.2, 4.3
and 4.4 hereof, the Benefits available under this Plan shall not be less than
those determined in accordance with the provisions of the Sunoco, Inc.
Involuntary Termination Plan. If the Participant determines that the benefits
under the Sunoco, Inc. Involuntary Termination Plan are more valuable to the
Participant than the comparable Benefits set forth in this Plan, then the
provisions used to calculate the Benefits available to the Participant under
this Plan shall not apply, and the Benefits available to the Participant under
this Plan shall be calculated using only the applicable provisions of the
Sunoco, Inc. Involuntary Termination Plan.

Section 4.7 Effect on Other Benefits. There shall not be drawn from the
continued provision by the Company of any of the aforementioned Benefits any
implication of continued employment or of continued right to accrual of
retirement benefits under the Company’s qualified or supplemental retirement
plans, nor shall a Participant accrue vacation days, paid holidays, paid sick
days or other similar benefits normally associated with employment for any part
of the Salary Continuation Period during which benefits are payable under this
Plan.

 

  6  

Executive Involuntary Severance Plan

Amended and Restated December 3, 2009



--------------------------------------------------------------------------------

ARTICLE V

METHOD AND DURATION OF BENEFIT PAYMENTS

Section 5.1 Method of Payment. (a) The cash Benefits to which a Participant is
entitled, as determined pursuant to Article IV hereof, shall be paid monthly
except as otherwise provided in this Article V. Pursuant to Treasury Regulation
Section 1.409A-2(b)(2)(iii), for purposes of Treasury Regulation 1.409A-1(b)(4)
and all other provisions of the regulations promulgated under Code Section 409A,
the Participant’s right to the series of monthly payments hereunder at all times
shall be treated as a right to a series of separate payments. Payment shall be
made by mailing to the last address provided by the Participant to the Company,
or by direct deposit into a bank account designated by the Participant in
writing to the Company. (b) Payment of any cash Benefits (that are deferred
compensation for purposes of Code Section 409A) to any Participant who is a
specified employee (specified employees being those Participants who are
Executive Resource Employees (employees in Grades 14 and above designated by the
Company as members of the Company’s Executive Resource group), pursuant to the
election of an alternative method specified in Treasury Regulation Sections
1.409A-1(i)(5) and 1.409A-1(i)(8)) shall be made as follows. Cash Benefits that
are scheduled to be paid for the period which begins on such Participant’s
Employment Termination Date and ends on the date six months from such
Participant’s Employment Termination Date, shall not be paid as scheduled, but
shall be accumulated and paid in a lump sum on the date six months after the
Participant’s Employment Termination Date. Simple interest will be paid on cash
Benefits delayed hereunder from the date such payments would have been made to
the Participant but for this subsection (b), to the date of actual payment, at
the interest rate equal to the prime rate of Citibank, N.A. as in effect from
time to time after such due date.

Section 5.2 Conditions to Entitlement to Benefit. In order to be eligible to
receive full Benefits hereunder, a Participant shall make himself/herself
available to the Company and cooperate in any reasonable manner (so as not to
unreasonably interfere with subsequent employment) in providing assistance to
the Company after his or her Employment Termination Date in conducting any
matters which are pending at such time, and, as provided in Section 3.3, shall
execute a release and discharge of the Company from any and all claims, demands
or causes of action other than as to amounts or benefits due to the Participant
under any plan, program or contract provided by, or entered into with, the
Company. Such release and discharge shall be in such form as is prescribed by
the Committee and shall be executed prior to the payment of any Benefits due
hereunder. In addition, no Benefits due hereunder shall be paid to a Participant
who is required by Company guidelines to execute an agreement governing the
assignment of patents or the disclosure of confidential information unless an
executed copy of such agreement is on file with the Company.

Section 5.3 Payments to Beneficiary(ies). Each Executive Resource Employee shall
designate a beneficiary(ies) to receive any Benefits due hereunder in the event
of the Participant’s death prior to the receipt of all such Benefits. Such
beneficiary designation shall be made in the manner, and at the time, prescribed
by the Committee in its sole discretion. In the absence of an effective
beneficiary designation hereunder, the Participant’s estate shall be deemed to
be his or her designated beneficiary.

Section 5.4 Benefit Payments Commencing Between January 1, 2005 and June 30,
2005. In accordance with the transition guidance set forth in Section 20(a) of
IRS Notice 2005-1, a

 

  7  

Executive Involuntary Severance Plan

Amended and Restated December 3, 2009



--------------------------------------------------------------------------------

Participant who commences receipt of Benefits under the Plan during the period
January 1, 2005 through June 30, 2005, shall have the right to elect, in the
form and manner prescribed by the Committee, to terminate his or her
participation in the Plan, in whole or in part, provided that the Benefits
subject to such termination shall be distributed to the Participant no later
than December 31, 2005.

ARTICLE VI

ADMINISTRATION

Section 6.1 Appointment of the Committee. The Committee shall consist of three
(3) or more persons appointed by the Compensation Committee. Committee members
may be, but need not be, employees of the Company.

Section 6.2 Tenure of the Committee. Committee members shall serve at the
pleasure of the Compensation Committee and may be discharged, with or without
Cause, by the Compensation Committee. Committee members may resign at any time
on ten (10) days’ written notice.

Section 6.3 Authority and Duties. It shall be the duty of the Committee to
determine the eligibility of each Participant for Benefits under the Plan, to
determine the amount of Benefit to which each such Participant may be entitled,
and to determine the manner and time of payment of the Benefit consistent with
the provisions hereof. The Company shall make such payments as are certified to
it by the Committee to be due to Participants. The Committee shall have the full
power and authority to construe, interpret and administer the Plan, to correct
deficiencies therein, to supply omissions and to make factual determinations.
All decisions, actions and interpretations of the Committee shall be final,
binding and conclusive upon the parties.

Section 6.4 Action by the Committee. A majority of the members of the Committee
shall constitute a quorum for the transaction of business at a meeting of the
Committee. Any action of the Committee may be taken upon the affirmative vote of
a majority of the members of the Committee at a meeting, or at the direction of
the Chairperson, without a meeting by mail, telegraph, telephone or electronic
communication device; provided that all of the members of the Committee are
informed of their right to vote on the matter before the Committee and of the
outcome of the vote thereon.

Section 6.5 Officers of the Committee. The Compensation Committee shall
designate one of the members of the Committee to serve as Chairperson thereof.
The Compensation Committee shall also designate a person to serve as Secretary
of the Committee, which person may be, but need not be, a member of the
Committee.

Section 6.6 Compensation of the Committee. Members of the Committee shall
receive no compensation for their services as such. However, all reasonable
expenses of the Committee shall be paid or reimbursed by the Company upon proper
documentation. The Company shall indemnify members of the Committee against
personal liability for actions taken in good faith in the discharge of their
respective duties as members of the Committee and shall provide coverage to them
under the Company’s liability insurance program(s).

 

  8  

Executive Involuntary Severance Plan

Amended and Restated December 3, 2009



--------------------------------------------------------------------------------

Section 6.7 Records, Reporting and Disclosure. The Committee shall keep all
individual and group records relating to Participants and former Participants
and all other records necessary for the proper operation of the Plan. Such
records shall be made available to the Company and to each Participant for
examination during business hours except that a Participant shall examine only
such records as pertain exclusively to the examining Participant and to the
Plan. The Committee shall prepare and shall file as required by law or
regulation all reports, forms, documents and other items required by ERISA, the
Internal Revenue Code, and every other relevant statute, each as amended, and
all regulations thereunder (except that the Company, as payor of the Benefits,
shall prepare and distribute to the proper recipients all forms relating to
withholding of income or wage taxes, Social Security taxes, and other amounts
which may be similarly reportable).

Section 6.8 Actions of the Chief Executive Officer or the Board of Directors.
Whenever a determination is required of the Chief Executive Officer or the Board
of Directors under the Plan, such determination shall be made solely at the
discretion of the Chief Executive Officer or the Board of Directors, as
applicable.

Section 6.9 Bonding. The Committee shall arrange any bonding that may be
required by law, but no amount in excess of the amount required by law (if any)
shall be required by the Plan.

ARTICLE VII

AMENDMENT AND TERMINATION

Section 7.1 Amendment, Suspension and Termination. The Company, acting by or
pursuant to a resolution of the Board of Directors, or a committee thereof
delegated such responsibility, retains the right, at any time and from time to
time, to amend, suspend or terminate the Plan in whole or in part, for any
reason, and without either the consent of or the prior notification to any
Participant. No such amendment shall give the Company the right to recover any
amount paid to a Participant prior to the date of such amendment or to cause the
cessation and discontinuance of payments of Benefits to any person or persons
under the Plan already receiving Benefits. No action to amend or modify the Plan
that is taken after a Change in Control (as such term is defined in the Special
Executive Severance Plan of the Company) or before, but in connection with, a
Change in Control, may terminate or reduce the rights of an Employee as of the
date of such action with respect to the Special Executive Severance Plan or
Section 3.3.

ARTICLE VIII

DUTIES OF THE COMPANY

Section 8.1 Records. The Company shall supply to the Committee all records and
information necessary to the performance of the Committee’s duties.

Section 8.2 Payment. The Company shall make payments from its general assets to
Participants, and shall provide the Benefits described in Article IV hereof in
accordance with the terms of this Plan, as directed by the Committee.

 

  9  

Executive Involuntary Severance Plan

Amended and Restated December 3, 2009



--------------------------------------------------------------------------------

ARTICLE IX

CLAIMS PROCEDURES

Section 9.1 Application for Benefits. Benefits shall be paid by the Company
following a termination of employment that qualifies the Participant for
Benefits. In the event a Participant believes himself/herself eligible for
Benefits under this Plan and Benefit payments have not been initiated by the
Company, the Participant may apply for such Benefits by requesting payment of
Benefits in writing from the Company.

Section 9.2 Appeals of Denied Claims for Benefits. In the event that any claim
for benefits is denied in whole or in part, the Participant (or beneficiary, if
applicable) whose claim has been so denied shall be notified of such denial in
writing by the Committee, within ninety (90) days following submission by the
Participant (or beneficiary, if applicable) of such claim to the Committee
(unless the Committee determines that special circumstances require an extension
of time for processing the claim, in which case (i) the Committee shall notify
in writing the Participant of the extension, the reasons therefor and the
expected determination date and (ii) such extension shall not exceed the amount
permitted by applicable law or regulation). The notice advising of the denial
shall specify the reason or reasons for denial, make specific reference to
pertinent Plan provisions, describe any additional material or information
necessary for the claimant to perfect the claim (explaining why such material or
information is needed), and shall advise the Participant of the procedure for
the appeal of such denial. All appeals shall be made by the following procedure:

(a) The Participant whose claim has been denied shall file with the Committee a
notice of desire to appeal the denial. Such notice shall be filed within sixty
(60) days of notification by the Committee of the claim denial, shall be made in
writing, and shall set forth all of the facts upon which the appeal is based.
Appeals not timely filed shall be barred.

(b) The Committee shall consider the merits of the claimant’s written
presentation, the merits of any facts or evidence in support of the denial of
benefits, and such other facts and circumstances as the Committee shall deem
relevant.

(c) The Committee shall render a determination upon the appealed claim, within
sixty (60) days of the Committee’s receipt of the Participant’s notice of appeal
(unless the Committee determines that special circumstances require an extension
of time for processing the claim, in which case (i) the Committee shall notify
in writing the Participant of the extension, the reasons therefore and the
expected determination date and (ii) such extension shall not exceed the amount
permitted by applicable law or regulation), which determination shall be
accompanied by a written statement as to the reasons therefor. The determination
so rendered shall be binding upon all parties and shall not be overturned unless
such determination was an abuse of discretion and/or violated the highest
applicable legal standard.

ARTICLE X

MISCELLANEOUS

Section 10.1 Nonalienation of Benefits. None of the payments, benefits or rights
of any Participant shall be subject to any claim of any creditor, and, in
particular, to the fullest extent permitted by law, all such payments, benefits
and rights shall be free from attachment,

 

  10  

Executive Involuntary Severance Plan

Amended and Restated December 3, 2009



--------------------------------------------------------------------------------

garnishment, trustee’s process, or any other legal or equitable process
available to any creditor of such Participant. No Participant shall have the
right to alienate, anticipate, commute, pledge, encumber or assign any of the
benefits or payments which he/she may expect to receive, contingently or
otherwise, under this Plan.

Section 10.2 No Contract of Employment. Neither the establishment of the Plan,
nor any modification thereof, nor the creation of any fund, trust or account,
nor the payment of any benefits shall be construed as giving any Participant, or
any person whosoever, the right to be retained in the service of the Company,
and all Participants shall remain subject to discharge to the same extent as if
the Plan had never been adopted.

Section 10.3 Severability of Provisions. If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and this Plan shall be construed and
enforced as if such provisions had not been included.

Section 10.4 Successors, Heirs, Assigns, and Personal Representatives. This Plan
shall be binding upon the heirs, executors, administrators, successors and
assigns of the parties, including each Participant, present and future. Unless
the Chief Executive Officer directs otherwise, the Company shall require any
successor or successors (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, or a division thereof, to acknowledge expressly that this
Agreement is binding upon and enforceable against the Company in accordance with
the terms hereof, and to become jointly and severally obligated with the Company
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession or successions had
taken place.

Section 10.5 Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.

Section 10.6 Gender and Number. Except where otherwise clearly indicated by
context, the masculine and the neuter shall include the feminine and the neuter,
the singular shall include the plural, and vice-versa.

Section 10.7 Unfunded Plan. The Plan shall not be funded. The Company may, but
shall not be required to, set aside or earmark an amount necessary to provide
the Benefits specified herein (including the establishment of trusts). In any
event, no Participant shall have any right to, or interest in, any assets of the
Company which may be applied by the Company to the payment of Benefits.

Section 10.8 Payments to Incompetent Persons, Etc. Any benefit payable to or for
the benefit of a minor, an incompetent person or other person incapable of
receipting therefor shall be deemed paid when paid to such person’s guardian or
to the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Company, the Committee and
all other parties with respect thereto.

Section 10.9 Lost Payees. A Benefit shall be deemed forfeited if the Committee
is unable to locate a Participant to whom a Benefit is due. Such Benefit shall
be reinstated if application is made by the Participant for the forfeited
Benefit while this Plan is in operation.

Section 10.10 Controlling Law. This Plan shall be construed and enforced
according to the laws of the Commonwealth of Pennsylvania to the extent not
preempted by Federal law.

 

  11  

Executive Involuntary Severance Plan

Amended and Restated December 3, 2009